Citation Nr: 1509272	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  05-03 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for the residuals of left olecranon bursitis and medial epicondylitis (left elbow disability).

2.  Entitlement to service connection for a bilateral testicle condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from October 1989 to March 1990 and from February 2003 to October 2003, with additional periods of service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2004 and October 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In March 2004, the RO granted service connection for a left elbow disability and assigned a 0 percent rating effective October 20, 2003.  A subsequent rating decision in January 2005 increased this initial rating to 10 percent effective October 20, 2003.  In October 2006, the RO denied service connection for a bilateral testicle condition.  The matter has since been transferred to the RO in Hartford, Connecticut.

The Board remanded this matter in June 2011 for additional development.  In June 2013, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing.  A copy of the hearing transcript is of record.  The matter was again remanded in December 2013 for additional development, and now returns to the Board for further review.

This appeal was processed through the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's left elbow disability is not manifested by flexion of 90 degrees or less, or extension of 45 degrees or less.

2.  Bilateral hydroceles and varicoceles were diagnosed during active service, and have been present since service through the appeal period.

3.  Scrotal hemangioma is a congenital defect and not a disability subject to VA disability compensation.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for the residuals of left olecranon bursitis and medial epicondylitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5206 (2014).

2.  The criteria for service connection for bilateral hydroceles and varicoceles have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for scrotal hemangioma have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).

With respect to the Veteran's service connection claim, the Board is granting service connection for bilateral hydroceles and varicoceles, which represents a full grant of the benefit sought on appeal for those conditions.  Moreover, service connection for scrotal hemangioma is being denied on the basis that the condition is a congenital defect, and therefore not a disease or injury for VA disability compensation purposes.  Therefore, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable to the claim for this condition.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

With respect to his claim for a higher rating for his left elbow, the Veteran is challenging the initial evaluation assigned following the granting of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  So in this circumstance VA does not have to provide additional VCAA notice concerning these "downstream" disability rating and effective date elements of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  A January 2012 SOC adjudicated this downstream claim after the Veteran expressed his disagreement with the initial rating assigned for his awarded benefits.  Therefore, he has received all essential notice, has had a meaningful opportunity to participate in the development of these claims, and is not prejudiced by any technical notice deficiency along the way.  Neither he nor his representative has alleged any prejudice with regard to the content or timing of the notice, certainly not shown that any such error is outcome determinative of the claims.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's left elbow condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran is currently assigned a 10 percent rating under Diagnostic Code (DC) 5206 for his left elbow disability.  The evidence reflects that the Veteran's left elbow is not his dominant extremity, and therefore it is rated as a "minor" extremity under the Rating Schedule.  

Diagnostic Code 5206 provides a 10 percent disability rating for flexion of the minor forearm limited to 100 degrees, a 20 percent disability rating for flexion limited to 90 degrees, a 30 percent disability rating for flexion limited to 55 degrees, and a 40 percent disability rating for flexion limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5206.

Diagnostic Code 5207 provides a 10 percent disability rating for extension of the minor forearm limited to 45 degrees, a 20 percent disability rating for extension limited to 75 degrees, a 30 percent disability rating for extension limited to 100 degrees, and a 40 percent disability rating for extension limited to 110 degrees.  38 C.F.R. § 4.71a, DC 5207.

As the evidence does not reflect any elbow ankylosis, a rating under DC 5205 is not appropriate.

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

During a February 2004 VA examination, the Veteran complained of occasional tenderness to palpation of the elbow.  He reported having full range of motion, but with occasional throbbing pain.  On examination, he demonstrated 140 degrees of flexion and 0 degrees of extension.  There was no pain during testing, and no additional limitation of motion following repetitive testing.

Another VA examination was conducted in March 2014.  The Veteran reported "just a little" discomfort when using his left arm to lift something like a grocery bag.  He stated that his elbow is not a problem most of the time.  On examination, flexion was 120 degrees without pain, and increased to 125 degrees with repetitive testing.  Extension was full and without pain.  There was some tenderness to palpation.

As shown by the evidence, the Veteran does not meet the schedular criteria for a higher 20 percent rating under DC 5206 or a 10 percent rating under DC 5207.  At no time was flexion of the left elbow limited to 90 degrees, nor was extension limited to 45 degrees, even when accounting for the onset of pain and repetitive testing.

The Board acknowledges that the Veteran is also competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as elbow pain and limitations on his daily activities.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  At his Board hearing, he testified that the condition resulting in "popping" and "clicking," and resulting in difficulty with lifting and engaging in certain chores.  See Hearing Transcript at 4-6.  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed with the medical evidence of record, the Veteran's account of his symptomatology describes a level of impairment consistent with the assigned rating.  That is, the assigned 10 percent rating considers not only the limitation of motion contemplated by DC 5206, but also impairment with earning capacity and overall functioning as reported by the Veteran.  38 C.F.R. §§ 4.1, 4.10.  

In evaluating the Veteran's claims for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left elbow disability with the established criteria found in the Rating Schedule for that condition shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the Veteran's pain and limitation of motion are expressly contemplated by the Rating Schedule.  There is no indication that the Veteran's left elbow disability results in any symptoms that fall so far outside the Rating Schedule as to render its application inadequate.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

Notably, the Veteran is already service-connected for a testicular condition, namely a cyst of the right epididymal head related to traumatic epididymitis.  Therefore, the following analysis will focus on the evidence not related to this condition.

The record reflects a current diagnosis of scrotal hemangioma, also known as Fordyce spots.  This diagnosis was identified as a benign congenital skin condition.  See March 2012 VA examination.  The examiner further clarified that this skin condition was not a disease.  See March 2014 VA examination.

Generally speaking, congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  VA's General Counsel has held that service connection may be granted for congenital diseases, but not congenital defects.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306 (2014).  Therefore, the Veteran's scrotal hemangioma, identified as a congenital defect, cannot be service-connected.

In addition to the scrotal hemangioma, however, the record also reflects diagnoses of bilateral hydroceles and varicoceles during the appeal period.  See March 2009 VA treatment records.  These conditions were not shown to be present during the March 2012 and March 2014 VA examinations.  Nevertheless, as they were diagnosed during the appeal period, element (1) of service connection, a current diagnosis, is satisfied.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Moreover, these conditions were noted during the Veteran's period of service, specifically in treatment records dated March 2003.  Therefore, element (2) of service connection is also satisfied.

With respect to element (3), a nexus between the in-service disease or injury and the current disability, the Board notes that there is no specific opinion addressing the etiology of these conditions.  However, in addition to the diagnoses in service, the Veteran was also diagnosed with bilateral hydroceles and varicoceles during a July 2004 VA examination, less than one year after his separation from service.  Additional records dated July 2005 also reflect a diagnosis of bilateral hydroceles, and, as noted earlier, both hydroceles and varicoceles were diagnosed in 2009.  Therefore, the evidence demonstrates that these testicular conditions were first manifested in service and have been present since that time.  Therefore, the third element of service connection is satisfied.  38 C.F.R. § 3.303(d) (service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service).


ORDER

A rating higher than 10 percent for residuals of left olecranon bursitis and medial epicondylitis is denied.

Service connection for bilateral hydroceles and varicoceles is granted.

Service connection for scrotal hemangioma is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


